PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of
BOWER, BENJAMIN S., et al.
Application No. 15/536,836
Filed:   June 16, 2017
Attorney Docket No.  NB40532USPCT4  
 
:
:
:                        ON PETITION
:
:


 This is a decision on the petition under the unintentional provision of 37 CFR 1.137(a), filed June 21, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before April 27, 2022, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed January 27, 2022.  Accordingly, the date of abandonment of this application is April 28, 2022.  A Notice of Abandonment was mailed May 16, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1,200.00; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.


/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	Johan M. Stoop
	200 Powder Mill Road
	Wilmington, DE 19803